Filed 1/25/16; pub. order 2/18/16 (see end of opn.)




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                             DIVISION THREE


CONSTRUCTION INDUSTRY FORCE
ACCOUNT COUNCIL, INC.,
         Plaintiff and Respondent,
v.                                                        A139069, A139550
ROSS VALLEY SANITARY DISTRICT
et al.,                                                   (Marin County
                                                           Super. Ct. No. CIV1202540)
         Defendants and Appellants.


         This is an action for mandamus and declaratory relief brought by plaintiff
Construction Industry Force Account Council, Inc., a trade association whose
membership includes unions, contractors’ associations and contractors throughout
California. Following discovery and a contested hearing, the trial court ruled that
defendant Ross Valley Sanitary District (the District) lacked statutory authority under
Public Contact Code section 20803 to engage its own work force to complete a sewer
system improvement project costing over $15,000 without putting the project out for
competitive bid and contract.1 The trial court thereafter granted a peremptory writ of
mandate commanding the District to, inter alia, cease and desist from taking further
action with respect to about 139 miles of its small diameter sewer pipe with force account



1
       The District’s Board of Directors is also a named defendant in these proceedings.
For purposes of this appeal, the District and its Board of Directors are collectively
referred to as “the District.”


                                                      1
workers, and to conduct all future replacement of this pipe through competitive bid and
contract.
        The District has appealed this decision, challenging both the trial court’s
interpretation of Public Contract Code section 20803, as well as certain factual findings
underlying its conclusion that the District undertook a “district project,” within the
meaning of the statute, costing in excess of the $15,000 statutory threshold. For reasons
set forth below, we reverse.
                   FACTUAL AND PROCEDURAL BACKGROUND
        Section 20803 of the Public Contract Code was enacted in its original form in
1983 as part of Article 52, the provisions of which “shall apply to contracts by sanitary
districts as provided in the Sanitary District Act of 1923 pursuant to Division 6
(commencing with Section 6400) of the Health and Safety Code.”2 (§ 20800.) Section
20803, in particular, provides: “When the expenditure required for a district project
exceeds fifteen thousand dollars ($15,000), it shall be contracted for and let to the lowest
responsible bidder after notice, subject to Section 20805.” “District project,” in turn, is
defined for purposes of Article 52 as “any construction, reconstruction, alteration,
enlargement, renewal, or replacement of sewer facilities which the district is authorized
to do, including, but not limited to, the furnishing of supplies or materials for any such
work.” (§ 20801.)
        In its original form, the statute applied to sanitary district projects exceeding five
thousand dollars ($5,000) in value. In 1985, the statute was amended such that the dollar
amount was increased to ten thousand dollars ($10,000), and in 1998, pursuant to another
amendment, this amount was increased to the current level of fifteen thousand dollars
($15,000).3 (Added Stats 1983 ch 256 § 95; Amended Stats 1985 ch 472 § 2; Stats 1998
ch 142 § 8 (SB 1860).)


2
        Unless otherwise stated, all statutory references herein are to the Public Contract
Code.
3
      Historically, section 20805 derived from former Health and Safety Code section
6515.1, enacted in 1961 and amended in 1967 and 1975. (Former Health & Saf. Code,

                                               2
       The District, as a local sanitary district charged with operating and maintaining
approximately 200 miles of collection sewer lines and 20 pumping stations in Marin
County, is governed by Article 52. (See Health & Saf. Code, §§ 6400 to 6803.) Most of
these sewer lines are “neighborhood” lines ten inches or less in diameter (referred to
herein as small diameter sewer pipe). The District has long recognized the need to
eventually replace about 139 miles of this small diameter sewer pipe, which has become
old and dilapidated in many locations.
       Historically, the District’s work on its aging sewer lines has been accomplished by
performing “spot repairs” on problematic sections of pipe. This work, as well as manhole
rehabilitation or replacement, was performed by the District’s in-house construction and
maintenance personnel, which is comprised of varying numbers of full-time District
employees, as well as by private contractors.
       However, in recent years, a more modern technique known as “pipebursting” has
become the preferred method for addressing problem areas along the District’s sewer
lines. In 2010, the District began experimenting with this new technique, which allows it
to replace sections of sewer line by digging two holes about 350 feet apart, and then
using a hydraulic pump to pull a torpedo-like device through the old pipe, bursting the
old pipe and leaving a new pipe in its wake. With pipebursting, the District can replace
350-foot sections of pipe in about three days and without trenching, rather than engaging
in weeks of work-intensive spot repairs.
       In 2011, the District’s Board authorized the hiring of a team of new employees
capable of doing pipebursting work, as well as more traditional maintenance work, to
address problem sections within the approximately 139 miles of small diameter sewer
lines. Public meetings were held at which the Board discussed this plan. Plaintiff, in

§ 6515.1, as added Stats 1961 ch 1445 § 3, amended Stats 1967 ch 1017 § 1, Stats 1975
ch 367 § 3.) In 1983, former Health and Safety Code section 6515.1 was recodified as
section 20803 when, as part of an omnibus reorganization, all contract-related
requirements for public agencies were moved into newly-enacted Article 52 of the Public
Contract Code. (Stats. 1983, ch 256, § 95.) Section 20800, in turn, was added as part of
this statutory reorganization. (Ibid.)


                                             3
attendance at these meetings, objected orally and in writing on the ground that the Public
Contract Code required the District to put out to competitive bid any of its pipebursting
work. The District, however, rejected plaintiff’s position. Thereafter, in 2011 and 2012,
the District used in-house workers to perform pipebursting work on several roads in
Marin County.
       On June 1, 2012, plaintiff filed its petition for a writ of mandate in Marin Superior
Court, seeking a peremptory writ pursuant to Code of Civil Procedure section 1085 to
compel the District to put out to competitive bid its “Capital Pipe Bursting Project”
(hereinafter, Project). In this petition, plaintiff alleged that the Project exceeded $15,000
in cost, and had already been implemented using in-house workers on sewer lines at San
Francisco Boulevard and Los Angeles Boulevard in San Anselmo, and at Bothin Road in
Fairfax. The petition further alleged the District was proceeding in violation of section
20803 by refusing to comply with the statute’s competitive bidding requirements with
respect to the Project. Finally, the petition alleged plaintiff and its members would suffer
irreparable harm if the District were permitted to continue violating the Public Contract
Code’s competitive bidding procedures.
       After discovery and a contested hearing, the trial court entered a “Writ of
Mandate” on May 10, 2013. This writ set forth the trial court’s findings that section
20803 is a “force account limit” statute, and that the District’s decision to hire and train a
new “Capital Pipe Bursting Crew” was primarily for the purpose of replacing its aging
pipes and, thus, constituted a “district project” under section 20801.
       On June 19, 2013, plaintiff submitted for the court’s consideration a “[Proposed]
Judgment Directing Issuance of Peremptory Writ of Mandate to Respondents Ross
Valley Sanitary District and Ross Valley Sanitary District Board of Directors and a
Peremptory Writ of Mandate.” The District objected on the ground that the writ of
mandate entered May 10, 2013 constituted the judgment in this case, and that any further
judgment would be “substantively improper.” The trial court overruled this objection
and, on July 18, 2013, entered judgment directing issuance of a peremptory writ of
mandate to the District. On August 1, 2013, the clerk of the superior court executed the


                                              4
peremptory writ of mandate, which commanded the District to: (1) cease and desist from
taking further action with respect to about 139 miles of its small diameter sewer pipe with
force account workers, (2) conduct all further and future replacement of the
approximately 139 miles of sewer pipe ten inches in diameter or less through competitive
bid and contract; and (3) conduct all further and future work in excess of the limits
imposed by section 20803 through competitive bid and contract. This appeal ensued.
                                         DISCUSSION
       “A writ of mandate lies ‘to compel the performance of an act which the law
specially enjoins, as a duty resulting from an office, trust, or station; . . .’ [Citation.]
‘ “Two basic requirements are essential to the issuance of the writ: (1) A clear, present
and usually ministerial duty upon the part of the respondent [citations]; and (2) a clear,
present and beneficial right in the petitioner to the performance of that duty [citation].”
[Citation.]’ [Citation.] [¶] As to the petitioner’s interest, the writ may not be issued where
the injury is purely theoretical and the petitioner fails to show any benefit would accrue
to him if the writ were issued, or that he will suffer any detriment if it is denied.
[Citations.]” (Steelgard, Inc. v. Jannsen (1985) 171 Cal. App. 3d 79, 83.)
       Here, the District challenges the trial court’s grant of the peremptory writ of
mandate on the following grounds. First, the District contends the trial court
misinterpreted section 20803 as a “force account limit statute” that required the District
to put out for competitive bid any “district project” costing over $15,000. Second, the
District contends two of the trial court’s underlying factual findings lack the support of
substantial evidence – to wit, that the District’s pipebursting work constitutes a “district
project” (§ 20801) and that this project exceeds $15,000 in costs. Finally, the District
contends the trial court made several manifest errors of a procedural nature, including its
decisions to reject the District’s request for a statement of decision, to overrule its
demurrer, and to issue a “second judgment” after the District had already filed a notice of
appeal of the May 10, 2013 writ of mandate. We address these contentions below to the
appropriate extent.



                                                5
I.     Is Section 20803 A “Force Account Limit Statute” Requiring The District To
       Put Out For Competitive Bid Any “District Project” Costing Over $15,000?4
       Both parties recognize the primary issue on appeal is one of statutory
interpretation, which we review independently. (Cal-Air Conditioning, Inc. v. Auburn
Union School District (1993) 21 Cal. App. 4th 655, 666.)5 The rules of statutory
interpretation are, of course, well-established. “ ‘[O]ur fundamental task is to ascertain
the Legislature’s intent so as to effectuate the purpose of the statute. [Citation.] We begin
with the language of the statute, giving the words their usual and ordinary meaning.
[Citation.] The language must be construed “in the context of the statute as a whole and
the overall statutory scheme, and we give ‘significance to every word, phrase, sentence,
and part of an act in pursuance of the legislative purpose.’ ” [Citation.] In other words,
“ ‘we do not construe statutes in isolation, but rather read every statute “with reference to
the entire scheme of law of which it is part so that the whole may be harmonized and
retain effectiveness.” [Citation.]’ ” [Citation.] If the statutory terms are ambiguous, we
may examine extrinsic sources, including the ostensible objects to be achieved and the
legislative history. [Citation.] In such circumstances, we choose the construction that
comports most closely with the Legislature’s apparent intent, endeavoring to promote
rather than defeat the statute’s general purpose, and avoiding a construction that would
lead to absurd consequences. [Citation.]’ (Smith v. Superior Court (2006) 39 Cal. 4th 77,
83 [45 Cal. Rptr. 3d 394, 137 P.3d 218].)” (Boy Scouts of America National Foundation v.
Superior Court (2012) 206 Cal. App. 4th 428, 443.)


4
       Generally speaking, a “force account limit statute” is one that imposes a ceiling on
“the value of public works construction, repair, and maintenance projects which local
agencies may perform for themselves without ‘contracting out’ the work to private
bidders.” (See Lockheed Information Management Services Co. v. City of Inglewood
(1998) 17 Cal. 4th 170, 184, fn. 13; see also Construction Indus. Force Account Council
v. Amador Water Agency (1999) 71 Cal. App. 4th 810, 814, fn. 3.)
5
       Both parties have filed requests for judicial notice of the legislative history of
section 20803, as well as its predecessor statutes. Neither party contends this legislative
history is an improper subject for judicial notice and, accordingly, we grant the parties’
requests.


                                              6
       “Additionally, ‘ “[w]e examine the history and background of the statutory
provision in order to ascertain the most reasonable interpretation of the measure.”
[Citation.]’ (Doe v. City of Los Angeles (2007) 42 Cal. 4th 531, 543 [67 Cal. Rptr. 3d 330,
169 P.3d 559].) Even where the plain language of the statute dictates the result, the
legislative history may provide additional authority confirming the court’s interpretation
of the statute. (Id. at p. 544.)” (Boy Scouts of America National Foundation v. Superior
Court, supra, 206 Cal.App.4th at p. 443.)
       In our case, the District argues section 20803 should not be interpreted to require
competitive bidding for district projects exceeding the $15,000 threshold amount.
Rather, the District asks us to interpret section 20803 to permit a sanitary district to use
in-house employees to complete a project regardless of total cost, and to require a
district’s compliance with the competitive bidding procedures in Article 52 only if it
chooses to contract out to a third party a project meeting the $15,000 cost threshold. In
promoting this interpretation, the District reasons as follows.
       First, the District notes section 20803 contains no express statutory directive
limiting a sanitary district’s authority to perform force account work. The District then
turns its focus to section 20800, another provision of Article 52, providing that “this
article shall apply to contracts by sanitary districts.” (Italics added.) According to the
District, the term, “contracts,” in section 20800 would be “pure surplusage” unless the
provision as a whole is interpreted to mean Article 52 is triggered only when a district
contracts out work.
       We agree with the District’s interpretation, if not its entire analysis. Like the
District, we begin with the fact that section 20803 contains no express statutory directive
limiting a sanitary district’s authority to perform force account work. This silence is
indeed significant. As our appellate colleagues in the Third District explain, when called
upon to determine whether a statute sets a force account limit based on the value of a
local agency’s public works project, courts must “start with the premise that, absent a
statutory directive, a public entity is not bound to engage in competitive bidding.”
(Construction Indus. Force Account Council v. Amador Water Agency (1999) 71


                                              7
Cal. App. 4th 810, 815 [Amador Water].) The reason is this: “While there are ‘powerful
purposes served by competitive bidding [e.g., preventing waste, favoritism, and
corruption], there is no all-pervasive public policy that requires all public entities to
engage in that practice. Rather, the Legislature imposes competitive bidding requirements
on public entities within its purview when the Legislature determines it is in the public
interest to do so.’ ” (Ibid.)
       Nor can any such statutory directive be found in section 20800. Like section
20803, section 20800 is silent with respect to force account work and, in particular, with
respect to any supposed limitation on a sanitary district’s right to rely on force account
work rather than competitive bidding. Rather, section 20800 simply states that Article 52
applies to “contracts by sanitary districts.” We agree with the District this provision, read
in a straightforward manner, means Article 52, which includes section 20803, applies
when a district contracts with a third party for public work, and not when a district relies
on force account work.
       Moreover, to the extent there is any ambiguity in the language of sections 20803
or 20800, we apply the above-stated rule requiring us to harmonize all parts of the entire
legal scheme, giving significance to each word, phrase, sentence and part of the Act in
pursuance of the legislative purpose, which, in this case, is to hold public entities to open
contract bidding procedures so as to “ ‘guard against favoritism, improvidence,
extravagance, fraud and corruption; to prevent the waste of public funds; and to obtain
the best economic result for the public.’ [Citations.]” (Construction Industry Force
Account Council v. Delta Wetlands (1992) 2 Cal. App. 4th 1589, 1595-1596 [Delta
Wetlands].) Reasonably construing sections 20800 and 20803 conjunctively in light of
this legislative purpose, we are left to conclude that section 20803 only operates to
require competitive bidding when a sanitary district contracts out a district project costing
over $15,000. Indeed, to interpret these statutes otherwise would require us to: (1) import
language into the statutes restricting a sanitary district’s autonomy to use force account
work for certain projects that otherwise is not there and, (2) ignore clear language in
section 20800 restricting application of Article 52 “to contracts by sanitary districts.”


                                               8
The law forbids both. It is equally improper to “read things into statutory provisions,
particularly when they are clearly stated as here” (Delta Wetlands, supra, at p. 1594), and
to render statutory language “mere surplusage” (Brown v. Superior Court (1984) 37
Cal. 3d 477, 488). (See also San Diego Serv. Auth. for Freeway Emergencies v. Superior
Court (1988) 198 Cal. App. 3d 1466, 1472 [“A court should not presume the Legislature
intended to legislate by implication. [Citation.] Although in years past it may have been
necessary for courts to read into a statute provisions not specifically expressed by the
Legislature, the modern rule of construction disfavors such practice”].)
       Our need to respect the existing statutory language and overall legal scheme is
particularly important in light of the legislature’s demonstrated capacity to enact force
account limit statutes that directly say what they mean – to wit, that a public entity may
not complete a public work project with its own labor force, but must put the work out for
competitive bid. (E.g., § 20642 [“When work is not to be done by the district itself by
force account, and the amount involved is thirty-five thousand dollars ($35,000), or more,
any contract for the doing of the work shall be let to the lowest responsible bidder . . .”];
§ 20783 [“When work is done by the district itself by force account, the amount shall not
exceed . . . ($5,000). When the expenditure required for the work exceeds . . . ($35,000),
it shall be contracted for and let to the lowest responsible bidder”]. See also Amador
Water, supra, 71 Cal.App.4th at p. 817 [“The Legislature has shown it can make clear
(when it chooses to do so) whether projects must be bid or can be completed by the
agency itself. Under these circumstances, it is improper to infer from the provision a
limitation on the Agency’s authority, nor does it advance the purposes of competitive
bidding to infer a limitation”].)
       At the same time, declining to accept the trial court’s interpretation of section
20803 does not undermine the legislative policies reflected in the statutory scheme. As
the Delta Wetlands court explained, the legislative goals of guarding against favoritism,
corruption and fraud, and ensuring prudent expenditure of public funds are less relevant
where a public entity opts to use its own work force rather than to engage in public
contracting. (Delta Wetlands, supra, 2 Cal.App.4th at p. 1596.)


                                              9
       The legislative history provides further support for our conclusion. For example,
an excerpt from the 1985 Legislative Counsel Digest, prepared in connection with the
statutory amendment to increase section 20803’s dollar threshold, states: “Under existing
law, . . . [i]f a contract is for any unit of work or project estimated to cost in excess of
$5,000, the contract shall be let according to specified bidding procedures. [¶] This bill
would increase to $10,000 the threshold amount which requires that a contract be let
according to the bidding procedures.” (AB 1036 (Stats. 1985, c. 472 [italics added].)
Similarly, the Legislative Counsel’s Digest statement for the current version of section
20803 states: “Under existing provisions of the [the Local Agency Public Construction
Act], a . . . sanitary district . . . , when letting various contracts over a specified dollar
amount, [is] required to let the contracts to the lowest responsible bidder.” (SB 1860
(Stats. 1998, c. 142 § 8 [italics added].) We agree with the District these statements
suggest section 20803 applies only when a district chooses to contract out work rather
than to use it own labor force. (See Souvannarath v. Hadden (2002) 95 Cal. App. 4th
1115, 1126, fn. 9 [The Legislative Counsel’s Digest “constitutes the official summary of
the legal effect of the bill and is relied upon by the Legislature throughout the legislative
process, [and] thus it is recognized as a primary indication of legislative intent”].)
       We hasten to add, however, in agreeing with the District’s proposed interpretation
of section 20803, that we disagree with its reliance on two California cases, Amador
Water, supra, 71 Cal. App. 4th 810 and East Bay Garbage Co. v. Washington Township
Sanitation Co. (1959) 52 Cal. 2d 708 (East Bay Garbage). Simply put, neither case
definitively answers the legal question raised herein of whether section 20803 is a force
account limit statute. In Amador Water, for example, the reviewing court affirmed denial
of injunctive and declaratory relief to the Construction Industry Force Account Council,
after concluding the relevant Public Contract Code provision permitted, but did not
require, the agency to let to bid a contract for certain construction work costing over
$12,500. However, in Amador Water, the relevant statute was section 21451, not section




                                               10
20803, which applies to water agencies and contains distinct statutory language.6
(Amador Water, supra, 71 Cal.App.4th at p. 813, quoting § 21451.) In East Bay
Garbage, in turn, the California Supreme Court was called upon to apply former Health
and Safety Code section 6515.5, a predecessor statute to section 20803, which provided:
“If the total cost of any work exceeds . . . ($2,500), the district shall publish a notice
requesting bids therefor by publication for once a week for two consecutive weeks in a
newspaper of general circulation in the county in which the district is located and award
the contract to the lowest responsible bidder. . . .” (East Bay Garbage, supra, 52 Cal.2d
at p. 711, citing former Health & Saf. Code, § 6515.5.) The issue there, however, was
not whether former section 6515.5 should be interpreted as a force account limit statute,
but whether the statute applies only to contracts requiring contract payments to be made
by the sanitary district, or more broadly, as in that case, to contracts authorizing contract
payments to be made by district ratepayers. (East Bay Garbage, supra, 52 Cal.2d at
pp. 712-713.) In holding that the statute’s competitive bidding procedures applied under
either scenario, the California Supreme Court described former Health and Safety Code
section 6515.5 as, “in effect, authoriz[ing] two methods for the district’s handling of the
work involved. The district might do the work itself or it might contract with someone
else to do it. If the latter course were chosen, then where the expenditure involved was in
excess of $2,500, no valid contract could be made unless the bids were publicly
advertised as prescribed and unless the contracts were let to the lowest responsible
bidder.” (East Bay Garbage, supra, 52 Cal.2d at p. 713.) While the District insists this
interpretation should carry over to section 20803 because section 20803 derives from

6
        Unlike section 20803 (which, recall, provides that“[w]hen the expenditure
required for a district project exceeds . . . ($15,000), it shall be contracted for and let to
the lowest responsible bidder”), section 21451 provides that“[a]ll contracts for any
improvement or unit of work, when the cost according to the estimate of the engineer will
exceed . . . ($12,500), shall be let to the lowest responsible bidder . . . as provided in this
article. . . . If . . . the estimated cost of the work does not exceed . . . ($12,500), or the
work consists of channel protection, maintenance work, or emergency work, the board
may have the work done by force account without advertising for bids. . . .” (Amador
Water, supra, 71 Cal.App.4th at p. 813, quoting § 21451, italics added.)


                                              11
former Health and Safety Code section 6515.5 , we agree with plaintiff the high court’s
description of former section 6515.5 is mere dicta. (See Western Landscape Constr. v.
Bank of Am. (1997) 58 Cal. App. 4th 57, 61 [“To determine the precedential value of a
statement in an opinion, the language of that statement must be compared with the facts
of the case and the issues raised. Only statements necessary to the decision are binding
precedents; explanatory observations are not binding precedent”].)
       Finally, in declining to interpret section 20803 as a force account limit statute, we
acknowledge plaintiff’s point that the legislature has, for the most part, taken an ad hoc
approach to these sorts of public contract statutes. Indeed, in Amador Water, the
reviewing court acknowledged the “statutory hodgepodge” contained within the Public
Contract Code, explaining “that the Legislature takes an ad hoc approach, whether by
design or default, to the authority of these various public agencies to complete projects
without competitive bidding by outside contractors.” (Amador Water, supra, 71
Cal.App.4th at p. 817.) Within this hodgepodge, for example, “there are numerous
statutes which explicitly except all work done by force account from competitive bidding
requirements, [fn. omitted] and others which explicitly prohibit use of force accounts for
projects valued over a dollar threshold.” (Id. at p. 816.) In a footnote, the court then
identified the following statutes falling within the latter category of statutes “which
explicitly prohibit use of force accounts for projects valued over a dollar threshold”:
former section 20783 (“When work is done by the district itself by force account, the
amount shall not exceed . . . ($5,000)”; section 21221 (“In all work of improvement . . .
when expenditures exceed . . . ($4,000), the work shall be done by contract”); section
21271 (“All improvement . . . shall be performed in accordance with the following
procedures” which prescribe when work by day labor, unbid contracts, and bid
contracts); sections 21581, 21591, 21601, 21631 (all of which provide “Any improvement
. . . when the cost . . . will exceed [x dollars] . . . shall be done by contract”); sections
21572, 21621/21623 (same requirement of contract when cost exceeds threshold
amount). (Amador Water, supra, at p. 816, fn. 6 [italics added].)



                                               12
       However, while acknowledging these apparent statutory inconsistencies, the law
of statutory interpretation is nonetheless quite clear that we must focus on the statute at
hand (to wit, section 20803), read in the context of the applicable statutory framework (to
wit, Article 52), in order to decipher legislative intent. (Boy Scouts of America National
Foundation v. Superior Court, supra, 206 Cal.App.4th at p. 443.) Indeed, consistent with
this mandate, as stated above, the Amador Water court also pointed out, that “[a]bsent a
statutory directive, a public entity is not bound to engage in competitive bidding.”
(Amador Water, supra, 71 Cal.App.4th at p. 815.) As such, whether these other statutes,
applicable to public works of other local agencies, contain comparable language is
largely, if not entirely, beside the point.
       Accordingly, for all the reasons stated, we disagree with the trial court’s
conclusion that section 20803 constitutes a “force account limit” statute. To the contrary,
we find nothing in the applicable statutory language or scheme that would limit the
District’s autonomy to complete its pipebursting project or projects using its own labor
force. The District should thus be free to undertake future pipebursting projects with its
own personnel without regard for the projects’ overall costs.
       Moreover, in light of our conclusion, plaintiff is not entitled to writ relief in this
case. Simply put, the District owed plaintiff no statutory duty under section 20803 to
submit its pipebursting project(s) to the competitive bidding process. (See Steelgard, Inc.
v. Jannsen (1985) 171 Cal. App. 3d 79, 83 [“ ‘Two basic requirements are essential to the
issuance of the writ: (1) A clear, present and usually ministerial duty upon the part of the
respondent [citations]; and (2) a clear, present and beneficial right in the petitioner to the
performance of that duty’ [citations]”].) Reversal of the judgment is thus required.7




7
       In light of our reversal of the judgment on this ground, we need not address the
District’s alternative arguments on appeal relating to, among other things, the sufficiency
of the evidence supporting the trial court’s underlying factual findings.


                                              13
                                   DISPOSITION
      The judgment is reversed, and the writ of mandate dated May 10, 2013, and
peremptory writ of mandate dated August 1, 2013, are vacated. Costs on appeal are
awarded to appellants.



                                               _________________________
                                               Jenkins, J.


We concur:


_________________________
McGuiness, P. J.


_________________________
Pollak, J.




                                          14
Filed 2/18/16
                          CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FIRST APPELLATE DISTRICT

                                     DIVISION THREE


CONSTRUCTION INDUSTRY FORCE
ACCOUNT COUNCIL, INC.,
        Plaintiff and Respondent,
v.                                                    A139069, A139550
ROSS VALLEY SANITARY DISTRICT
et al.,                                               (Marin County
                                                       Super. Ct. No. CIV1202540)
        Defendants and Appellants.


THE COURT:
        The opinion in the above-entitled matter filed on January 25, 2016, was not
certified for publication in the Official Reports. For good cause it now appears that the
opinion should be published in the Official Reports and it is so ordered.




DATE: ______________                              ___________________________ P.J.*




    Justice Jenkins and Justice Pollak concur.




                                            15
Construction Industry Force Account Council, Inc. v. Ross Valley Sanitary District et al., A139069, A139550

Trial Court:                                                  Marin County Superior Court




Trial Judge:                                                  Hon. Roy Chernus, Judge




Counsel for Defendants and Appellants Ross                    Jolie Houston, John F. Domingue,
Valley Sanitary District and Ross Valley                      Thomas P. Murphy, Miles J. Dolinger
Sanitary District Board Of Directors:                         Berliner Cohen




Counsel for Plaintiff/Respondent Construction                 Barry E. Hinkle, Patricia M. Gates,
Industry Force Account Council, Inc.:                         Roberta D. Perkins, Sharon Seidenstein
                                                              Weinberg, Roger & Rosenfeld




Construction Industry Force Account Council, Inc. v. Ross Valley Sanitary District et al., A139069, A139550




                                                       16